            Case 6:20-cv-01083-ADA Document 13 Filed 12/22/20 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU Investments LLC dba Brazos Licensing

vs.                                                 Case No.: 6:20-cv-01083-ADA
Arista Networks, Inc.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Bryce T. Barcelo                                         , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent WSOU Investments LLC                              in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Susman Godfrey LLP                                       with offices at:

               Mailing address: 1000 Louisiana, Suite 5100

               City, State, Zip Code: Houston, TX 77002-5096

               Telephone: (713) 651-9366                    Facsimile: (713) 654-6666


       2.      Since    November 6, 2014                      , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Texas                        .

               Applicant's bar license number is 24092081                                               .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               State Courts of Texas                        11/2014

               Eastern District of Texas                    08/2018
     Case 6:20-cv-01083-ADA Document 13 Filed 12/22/20 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 5:18-cv-519-FB               on the 6      day of June                   , 2018 .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
                                                                                                              ,..
                                                                                                          i
                                                                                                          I

                 Case 6:20-cv-01083-ADA Document 13 Filed 12/22/20 Page 3 of 3I

            9.               Applicant wiU file an Application for Admission to Practice before the United States

                     "
                         1
                             District Court for the Western District of Texas, ifso requested; or Applicant has

                         · co-counsel in this case who is admitted to practice before the United States Distr.ict.

                             Court for the Western District of Texas;

                             Co-counsel: M ax L. Tribble, Jr.

                             Mailing address.: .· 1000 Louisiana Street,_ Suite 5100
                             City, State, Zip Code: Houston, TX77002-5096

                             Telephone: (713) 651-9366


            Should the Coµrt grant applicant1s motion, Applicant shall tender the amount of $100.00 pro hac
                 .                                                                                .



 vice fee in compliance with Local Court Rule AT-l(t)(2) [checks made payable to: Clerk, U.S. District

. Court].

            Wherefore, Applicant prays that this Court enter an order permitting the admission of
  Bryce T. Barcelo                                    to the Western District ofTex_as pro hac vice for this case only.


                                                                    Respectfully submitted,
                                                                     Bryce T. Barcelo




                                                  CERTIFICATE OF S.ERVICE

            I hereby certify that! have served a true and correct copy of this motion upon each attorney of
                                                                                                                    2020
                                                              _ _ _ _ _ _ _ _ _ _ _ day of Dece�ber
 record and the original upon t�e Clerk of Court on this the _22nd

                                                                     Bryce T. Barcelo
